Daly, J.
(Orally).—In the Marine Court, by the act of 1852, the plaintiff can recover no costs, unless he recover fifty dollars. The amount of the judgment as stated in the affidavit, is five hundred and eleven dollars. It must be for twenty-five dollars, exclusive of costs, because the plaintiff could have recovered no costs unless he recovered at least fifty dollars. The allegation that that judgment is for twenty-five dollars, exclusive of costs, was therefore unnecessary in the affidavit.
In the District Court, the costs are limited to five dollars. Here the amount of the judgment is stated to be thirty-three dollars and upwards, so that it must have been for twenty-five dollars, exclusive of costs.
The examination proceeded.